In re IRB Properties, LLC;—Plaintiff; Applying For Writ of Certiorari and/or *526Review, Parish of Caddo, 1st Judicial District Court Div. F, No. 548,813; 551,439; to the Court of Appeal, Second Circuit, No. 48,356-CA C/W 48,357-CA.
WRIT GRANTED. For the reasons assigned in dissent by Judge Brown, it is clear that Neighborhood Property Management (NPM) lost its ownership interest in the property at 3232 Lillian Street by tax sale in 2006 and, thereby, its right to the rents collected on the property by IRB Properties from February 2010 through August 2010. Further, NPM acquiesced in IRB’s collection of the rents and transferred any ownership interests it may have had in the property to IRB. Accordingly, there are no grounds upon which to base a judgment ordering IRB to pay the collected rents to NPM. The writ is granted, and the district court judgment awarding NPM $3,145.00 is reversed.
KNOLL and WEIMER, JJ„ would deny.